       Case 1:19-cv-00395-RJJ-RSK ECF No. 3 filed 03/28/19 PageID.22 Page 1 of 1

                                          UNITED STATES DISTRICT COURT
                                          EASTERN DISTRICT OF MICHIGAN

Denver Goree, 111992,

                  Plaintiff,                                       Case No. 19-10869

v.                                                                 Judge Gershwin A. Drain

                                                                   Magistrate Judge Stephanie Dawkins Davis
Michigan Parole Board,

                  Defendant(s).
                                                         /

                                                ORDER OF DEFICIENCY
          This is a civil action filed by a plaintiff who is a prisoner. The filing fee for a civil action is $350.00 with an
additional administrative fee of $50.00 (for a total of $400.00). Plaintiff has failed to pay the filing fee and the
administrative fee; or to apply in the manner required by law to proceed without prepayment of the filing fee.
Under the provisions of the Prison Litigation Reform Act of 1995, if a prisoner wishes to proceed in forma
pauperis, i.e., without prepayment of the filing fee, the prisoner must file a certified trust account statement and an
affidavit of indigence. 28 U.S.C. § 1915(a)(2); McGore v. Wrigglesworth, 114 F.3d 601, 605 (6th Cir. 1997),
overruled on other grounds, Jones v. Bock, 549 U.S. 199, 206, 211-12 (2007); LaFountain v. Harry, 716 F.3d 944,
951 (6th Cir. 2013). Plaintiff has failed to file the required papers to proceed without prepayment of the filing fee.
Plaintiff is hereby notified of the foregoing deficiencies.

          Plaintiff is informed that within 30 days from the date of this notice, he or she must submit the $350.00
filing fee with the additional $50.00 administrative fee ($400.00 total) or, alternatively, file the required Prisoner’s
Application to Proceed Without Prepayment of Fees and Costs and Authorization to Withdraw from the Trust Fund
Account, a current Certification/Business Manager’s Account Statement, and a statement of Trust Fund Account
(or institutional equivalent) for the six-month period immediately preceding the filing of the complaint. McGore,
114 F.3d at 605. Should Plaintiff fail to pay the filing fee and the administrative fee, or fail to file the required
documents as described, the Court must presume that he is not proceeding without prepayment of the fee,
assess the entire fee, and order the case dismissed for want of prosecution. Id. If Plaintiff’s action is dismissed
under such circumstances, it will not be reinstated even if he or she subsequently pays the fee. Id.

         IT IS SO ORDERED.

Date: March 28, 2019                                               s/R. Steven Whalen
                                                                   R. Steven Whalen
                                                                   United States Magistrate Judge


                                                  Certificate of Service
       I hereby certify that a copy of the foregoing document was served upon Plaintiff on the date indicated
below by first class mail.

Date: March 28, 2019                                               s/D.Peruski
                                                                   Deputy Clerk
